UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1993


SABRINA D. DAVIS,

                    Plaintiff - Appellant,

             v.

KIA MOTORS AMERICA, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:08-cv-01937-RBH)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sabrina D. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sabrina D. Davis appeals the district court’s text order denying her Fed. R. Civ. P.

60(d)(3) motion to vacate the court’s 2009 order dismissing her civil action for lack of

jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. Davis v. Kia Motors America, Inc., No. 6:08-cv-01937-

RBH (D.S.C. Aug. 10, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2